Abatement Order filed September 28, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00611-CR
                                    ____________

                 GUILLERMO FLORES MEDINA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1521065

                            ABATEMENT ORDER

      Appellant challenges the trial court’s order denying his motion to suppress.
Although appellant requested findings of fact and conclusions of law, none have
been filed. When the losing party on a motion to suppress requests findings of fact
and conclusions of law, the trial court is required to make them. State v. Cullen, 195
S.W.3d 696, 698–99 (Tex. Crim. App. 2006).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the denial of appellant’s motion to suppress and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court by October 30, 2017.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM